                                          Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART JOINT
                                  14             v.                                          ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL FTC OPPOSITION TO
                                  15     QUALCOMM INCORPORATED, et al.,                      QUALCOMM MOTION TO EXCLUDE
                                                                                             EXPERT REPORTS OF RICHARD
                                  16                    Defendants.                          DONALDSON
                                  17                                                         Re: Dkt. No. 869
                                  18
                                              Before the Court is a joint administrative motion to file under seal the Federal Trade
                                  19
                                       Commission’s (“FTC”) opposition to Qualcomm Inc.’s (“Qualcomm”) motion to exclude expert
                                  20
                                       reports of Richard L. Donaldson. ECF No. 869. For the following reasons, the court GRANTS in
                                  21
                                       part and DENIES in part the instant motion to seal.
                                  22
                                              “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  23
                                       and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
                                  24
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  25
                                       U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, “a strong
                                  26
                                  27                                                    1
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
                                          Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 2 of 7




                                   1   presumption in favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   2          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   3   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   4   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   5   supported by specific factual findings that outweigh the general history of access and the public

                                   6   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79 (internal quotation marks and

                                   7   citation omitted). Compelling reasons justifying the sealing of court records generally exist “when

                                   8   such ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                   9   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  10   secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the

                                  11   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  12   litigation will not, without more, compel the court to seal its records.” Id.
Northern District of California
 United States District Court




                                  13          Records attached to motions that are “not related, or only tangentially related, to the merits

                                  14   of a case” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  15   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  16   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  17   only tangentially related, to the underlying cause of action.” (internal quotation marks and citation

                                  18   omitted)). Parties moving to seal records attached to motions unrelated or only tangentially

                                  19   related to the merits of a case must meet the lower “good cause” standard of Rule 26(c) of the

                                  20   Federal Rules of Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d

                                  21   at 1179–80. The “good cause” standard requires a “particularized showing” that “specific

                                  22   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  23   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002) (citation omitted); see Fed. R. Civ. P.

                                  24   26(c). “Broad allegations of harm, unsubstantiated by specific examples or articulated reasoning”

                                  25   will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (citation

                                  26   omitted).

                                  27                                                      2
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
                                          Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 3 of 7




                                   1          Pursuant to Rule 26(c), a trial court has broad discretion to permit sealing of court

                                   2   documents for, inter alia, the protection of “a trade secret or other confidential research,

                                   3   development, or commercial information.” Fed. R. Civ. P. 26(c)(1)(G). The Ninth Circuit has

                                   4   adopted the definition of “trade secrets” set forth in the Restatement of Torts, holding that “[a]

                                   5   trade secret may consist of any formula, pattern, device or compilation of information which is

                                   6   used in one’s business, and which gives him an opportunity to obtain an advantage over

                                   7   competitors who do not know or use it.” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972)

                                   8   (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a trade secret] relates to the

                                   9   production of goods . . . . It may, however, relate to the sale of goods or to other operations in the

                                  10   business . . . .” Id. (alterations in original). Furthermore, the United States Supreme Court has

                                  11   recognized that sealing may be justified to prevent judicial documents from being used “as sources

                                  12   of business information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at
Northern District of California
 United States District Court




                                  13   598.

                                  14          In addition, parties moving to seal documents must comply with the procedures established

                                  15   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  16   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  17   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be

                                  18   narrowly tailored to seek sealing only of sealable material, and must conform with Civil [Local

                                  19   Rule] 79-5(d).” Id. Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a

                                  20   “proposed order that is narrowly tailored to seal only the sealable material” and that “lists in table

                                  21   format each document or portion thereof that is sought to be sealed,” as well as an “unredacted

                                  22   version of the document” that “indicate[s], by highlighting or other clear method, the portions of

                                  23   the document that have been omitted from the redacted version.” Civ. L. R. 79-5(d)(1). The

                                  24   parties shall file concurrent with the administrative motion to file under seal all necessary

                                  25   declarations establishing that the information sought to be sealed is sealable. Pursuant to the

                                  26   Court’s order at ECF No. 821, where the parties seek to seal information designated confidential

                                  27                                                      3
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
                                          Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 4 of 7




                                   1   by a non-party, that non-party “will have seven days, rather than the four days prescribed in Civil

                                   2   Local Rule 79-5” to file the non-party’s declaration in support of sealing. ECF No. 821 at 2.

                                   3          Here, the information sought to be sealed consists of portions of the FTC’s opposition to

                                   4   Qualcomm’s motion to exclude expert reports of Richard L. Donaldson, as well as accompanying

                                   5   exhibits. The Court concludes that the “compelling reasons” standard applies because the FTC’s

                                   6   opposition is “more than tangentially related to the underlying cause of action.” Ctr. For Auto

                                   7   Safety, 809 F.3d at 1099. The opposition’s subject matter—whether to allow the expert reports of

                                   8   Richard Donaldson, one of the FTC’s key expert witnesses, at trial—is central to the merits of the

                                   9   FTC’s claims in the instant case.

                                  10          The Court now turns to the substance of the sealing motion. The FTC has submitted a

                                  11   declaration in which it represents that Qualcomm has requested certain material be kept as

                                  12   confidential. ECF No. 869-1 at ¶¶ 6-7. Qualcomm has, in turn, submitted declarations providing
Northern District of California
 United States District Court




                                  13   that portions of the opposition brief and the accompanying exhibits are sealable. ECF Nos. 869-3,

                                  14   969-4, 869-5. The rationale provided in all 3 declarations is essentially the same—namely, that

                                  15   the information sought to be sealed reveals sensitive internal information regarding Qualcomm’s

                                  16   patent portfolio and commercial strategy.

                                  17          Applying the compelling reasons standard, the Court grants in part and denies in part the

                                  18   parties’ motion to seal. As explained, in Kamakana, the Ninth Circuit held that compelling

                                  19   reasons exist to seal court records when the records may be used to “release trade secrets.” 447

                                  20   F.3d at 1179 (citing Nixon, 435 U.S. at 598). Moreover, “the common law right of inspection has

                                  21   bowed before the power of a court to insure that its records are not used . . . as sources of business

                                  22   information that might harm a litigant’s competitive standing.” In re Elec. Arts, Inc., 298 F.

                                  23   App’x 568, 569 (9th C9r. 2008) (quoting Nixon, 435 U.S. at 598). The Ninth Circuit has held, and

                                  24   this Court has previously ruled, that “pricing terms, royalty rates, and guaranteed minimum

                                  25   payment terms” of patent licensing agreements plainly constitute trade secrets, and are thus

                                  26   sealable. Id.; accord ECF No. 135 at 4.

                                  27                                                     4
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
                                          Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 5 of 7




                                   1           To the extent that the instant motion seeks to seal information that, if published, may harm

                                   2   Qualcomm’s competitive standing and divulges contract terms of licensing agreements, the Court

                                   3   agrees with the parties that compelling reasons exist to seal this information. However, not all

                                   4   information that the motion seeks to seal is sealable. The parties have not articulated “compelling

                                   5   reasons” to keep such information from the public. Accordingly, with the Ninth Circuit’s sealing

                                   6   case law in mind, the Court rules on the instant motion as follows:

                                   7

                                   8     ECF        Document                        Page/Line                            Ruling
                                        868      Opposition Brief       5:6-7, from “the” to “duration”       DENIED.
                                   9
                                        868      Opposition Brief       5:7, from “—” to the comma            GRANTED.
                                  10    868      Opposition Brief       5:7-8, from “and” to “time”           DENIED.
                                        868      Opposition Brief       5:9-11                                GRANTED.
                                  11    868      Opposition Brief       5:17                                  GRANTED.
                                        868      Opposition Brief       5:26-l:1                              GRANTED.
                                  12
Northern District of California




                                        868      Opposition Brief       8:27-9:1                              DENIED.
 United States District Court




                                  13    868      Opposition Brief       10:24-26                              GRANTED.
                                        868      Opposition Brief       13:12-13, from “customized” to        DENIED.
                                  14                                    “with”
                                        868      Opposition Brief       13:13-14, from the colon to the       GRANTED.
                                  15                                    word ending in “a”
                                  16    868      Opposition Brief       13:14-15, from “(id. ¶¶ 52-62) to     DENIED.
                                                                        (id. ¶ 50)
                                  17    868      Opposition Brief       13:16-17, from “six” to the first     DENIED.
                                                                        “— “
                                  18    868      Opposition Brief       13:17, between the first and          GRANTED.
                                                                        second “—"
                                  19
                                        868      Opposition Brief       13:17-20, from “as” to “with”         DENIED.
                                  20    868      Opposition Brief       13:20-21, from the word after         GRANTED.
                                                                        “with” to the period
                                  21    868      Opposition Brief       13:21, from “In” to “OEMs”            DENIED.
                                        868      Opposition Brief       Footnote 2                            DENIED.
                                  22
                                        868      Opposition Brief       14:1-3                                DENIED.
                                  23    868      Opposition Brief       14:3-4                                DENIED.
                                        868      Opposition Brief       Footnote 3, from “Email from Eric     DENIED.
                                  24                                    Reifschneider (Qualcomm) to
                                                                        Derek” to “think”
                                  25    868      Opposition Brief       Footnote 3, remainder                 GRANTED.
                                  26    868      Opposition Brief       Footnote 4                            GRANTED.

                                  27                                                     5
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
                                         Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 6 of 7



                                       868     Opposition Brief   16:5                            DENIED.
                                   1
                                       868-2   Exhibit 1 to       118:21                          DENIED.
                                   2           Opposition Brief
                                       868-2   Exhibit 5 to       Entirety                        GRANTED.
                                   3           Opposition Brief
                                       868-2   Exhibit 7 to the   Entirety                        GRANTED.
                                   4           Opposition Brief
                                   5   868-2   Exhibit 8 to the   Entirety                        GRANTED.
                                               Opposition Brief
                                   6   868-2   Exhibit 9 to the   148:9-10                        DENIED.
                                               Opposition Brief
                                   7   868-2   Exhibit 9 to the   148:15-17                       DENIED.
                                               Opposition Brief
                                   8
                                       868-2   Exhibit 9 to the   148:24-25                       DENIED.
                                   9           Opposition Brief
                                       868-2   Exhibit 9 to the   149:9                           GRANTED.
                                  10           Opposition Brief
                                       868-2   Exhibit 9 to the   149:23-150:1                    GRANTED.
                                  11           Opposition Brief
                                  12   868-2   Exhibit 9 to the   150:3-4                         GRANTED.
Northern District of California




                                               Opposition Brief
 United States District Court




                                  13   868-2   Exhibit 9 to the   150:6-7                         GRANTED.
                                               Opposition Brief
                                  14   868-2   Exhibit 9 to the   150:10                          GRANTED.
                                               Opposition Brief
                                  15
                                       868-2   Exhibit 9 to the   150:14                          DENIED.
                                  16           Opposition Brief
                                       868-2   Exhibit 9 to the   150:17-18                       DENIED.
                                  17           Opposition Brief
                                       868-2   Exhibit 9 to the   150:19                          GRANTED.
                                  18           Opposition Brief
                                  19   868-2   Exhibit 9 to the   150:22                          GRANTED.
                                               Opposition Brief
                                  20   868-2   Exhibit 9 to the   151:11-12                       GRANTED.
                                               Opposition Brief
                                  21   868-2   Exhibit 9 to the   151:15                          DENIED.
                                               Opposition Brief
                                  22
                                       868-2   Exhibit 9 to the   151:17-18                       DENIED.
                                  23           Opposition Brief
                                       868-2   Exhibit 9 to the   151:20-21                       GRANTED.
                                  24           Opposition Brief
                                       868-2   Exhibit 9 to the   152:4-6                         GRANTED.
                                  25
                                               Opposition Brief
                                  26   868-2   Exhibit 9 to the   152:20                          GRANTED.

                                  27                                             6
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
                                         Case 5:17-cv-00220-LHK Document 994 Filed 12/13/18 Page 7 of 7



                                                Opposition Brief
                                   1
                                        868-2   Exhibit 9 to the    152:21                          GRANTED.
                                   2            Opposition Brief
                                        868-2   Exhibit 9 to the    153:3-4                         GRANTED.
                                   3            Opposition Brief
                                        868-2   Exhibit 9 to the    153:8-20                        GRANTED.
                                   4            Opposition Brief
                                   5    868-2   Exhibit 9 to the    153:23-24                       DENIED.
                                                Opposition Brief
                                   6    868-2   Exhibit 10 to the   Entirety                        GRANTED.
                                                Opposition Brief
                                   7    868-2   Exhibit 11 to the   Entirety                        GRANTED.
                                                Opposition Brief
                                   8
                                        868-2   Exhibit 12 to the   Entirety                        GRANTED.
                                   9            Opposition Brief
                                        868-2   Exhibit 13 to the   Redactions for cover email,     GRANTED.
                                  10            Opposition Brief    sealing for entire attachment
                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 13, 2018

                                  15                                               ______________________________________
                                                                                   LUCY H. KOH
                                  16                                               United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                                7
                                       Case No. 17-CV-00220-LHK
                                  28   ORDER GRANTING IN PART AND DENYING IN PART JOINT ADMINISTRATIVE MOTION TO FILE
                                       UNDER SEAL FTC OPPOSITION TO QUALCOMM MOTION TO EXCLUDE EXPERT REPORTS OF
                                       RICHARD DONALDSON
